Case 6:21-cv-01321-JDC-PJH Document 1-1 Filed 05/18/21 Page 1 of 2 PagelD#: 7

NICOLE CLARK 15 JUDICIAL DISTRICT COURT
(’ ? 9 a)
DOCKET NUMBER: [ ,~ Oi Las 6
VERSUS = 1
PARISH OF LAFAYETTE
WALMART, INC, STATE OF LOUISIANA

 

PETITION

 

NOW INTO COURT, through undersigned counsel, comes NICOLE CLARK, resident of
the full age of majority of the Parish of Lafayette, State of Louisiana, who with respect represents:
I.

Made defendant herein is:

A. WALMART, INC., a foreign corporation licensed to do and doing business
with the State of Louisiana, which at all times pertinent hereto owned the
Walmart store located at 2428 West Pinhook Road, Lafayette, Lafayette
Parish, Louisiana, 70508.

2,
On or about January 6, 2020 petitioner, NICOLE CLARK, was lawfully on the premises of

WALMART, INC., located at 2428 West Pinhook Road, Lafayette, Louisiana when she suffered

severe and painful injuries which resulted from sole acts and/or omissions of WALMART, INC.,

located at 2428 West Pinhook Road, Lafayette, Louisiana, and/or its employees acting and/or

Ro
cs
Pos
Ss

failing to act in the course and scope of their employment. t..

3. i
\

Specifically, petitioner, NICOLE CLARK was standing in the Walmart store on PinHook,
Gnd
in Lafayette, Louisiana, when a box fell from a stocking cart being maneuvered by a WALMART. :
employee and onto NICOLE CLARK. Petitioner’s injuries were from defendant, WALMART,

INC.’S, failures/omissions in the following non-exclusive particulars:

A. In failing to provide a safe environment for its patrons;
B. Failure to secure dangerous inventory;
C. In otherwise failing to maintain safe practices in transporting and/or stocking

merchandise;

D. In the failure of WALMART, INC, to properly supervise and instruct
WALMART, INC. employees;

E. In failing to secure the merchandise being transported in a manner which was
safe for patrons.

l fi EXHIBIT

ss

 
Case 6:21-cv-01321-JDC-PJH Document 1-1 Filed 05/18/21 Page 2 of 2 PagelID#: 8

4,
Defendant failed negligently to give warning of the defective condition of the premises.
5.

Upon information and belief, at this time damages sustained by petitioner is greater than
$50,000.00, exclusive of interest and costs. Petitioner reserves her right to amend this petition as
treatment is ongoing.

6.

The falling box of merchandise struck petitioner causing severe and painful injuries which
have resulted in past and future physical and mental pain and suffering, past and future physical
disability, past and future loss of earnings and/or earning capacity, past and future loss of enjoyment
of life and which have necessitated that she incur medical expenses, both past and future, all of
which entitle her to recover a sum reasonable in the premises.

WHEREFORE, petitioner, NICOLE CLARK, prays that a certified copy of this complaint
be served upon defendants, NICOLE CLARK, and that after due proceedings are had there be
judgment herein in favor of petitioner, NICOLE CLARK, and against defendant, WALMART, INC.,
in a sum reasonable in the premises together with legal interest from the date of judicial demand
until paid and for all costs of these proceedings.

Respectfully submitted,

BROUSSARD & DAVID, LLC

LA

JEROME H. MOROUX (#32666)
SCOTT M. RICHARD (#36643)
557 Jefferson Street

P.O. Box 3524

Lafayette, Louisiana 70502-3524
PH: 337-233-2323

FX: 337-233-2353

EMAIL: jerome@broussard-david.com

scott(@broussard-david.com
COUNSEL FOR PLAINTIFF

 

PLEASE SERVE:

WALMART, INC.
Through Registered Agent for Service of Process:
CT Corporation System
3867 Plaza Tower, Dr.
Baton Rouge, LA 70816
